Name: 96/661/EC: Commission Decision of 26 November 1996 terminating the anti-dumping proceeding concerning imports of hydraulic excavators weighing more than six tonnes originating in the Republic of Korea
 Type: Decision
 Subject Matter: competition;  Asia and Oceania;  building and public works;  economic analysis
 Date Published: 1996-11-27

 Avis juridique important|31996D066196/661/EC: Commission Decision of 26 November 1996 terminating the anti-dumping proceeding concerning imports of hydraulic excavators weighing more than six tonnes originating in the Republic of Korea Official Journal L 304 , 27/11/1996 P. 0023 - 0024COMMISSION DECISION of 26 November 1996 terminating the anti-dumping proceeding concerning imports of hydraulic excavators weighing more than six tonnes originating in the Republic of Korea (96/661/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), and in particular Article 9 thereof,After consulting the Advisory Committee,Whereas:A. Procedure (1) In December 1994, the Commission received a complaint lodged by the Committee for European Construction Equipment (CECE) on behalf of Community producers of hydraulic excavators. Having decided that the complaint was lodged on behalf of the Community industry, and that there was sufficient evidence of dumping and material injury resulting therefrom to justify the initiation of a proceeding, the Commission announced, by a notice published in the Official Journal of the European Communities (2), the initiation of an anti-dumping proceeding concerning imports of hydraulic excavators weighing more than six tonnes originating in the Republic of Korea.(2) The Commission officially advised the exporters and importers known to be concerned, the representatives of the exporting country and the complainant of the initiation of the proceedings and gave the parties directly concerned the opportunity to make their views known in writing and to request a hearing.(3) A number of producers in the country concerned, their related importers in the Community and some of the complaining Community producers replied to the questionnaire sent to them, made their views known in writing and requested, and were granted, hearings.(4) The Commission sought and verified all the information it deemed necessary for the purpose of its investigation and carried out investigations at the premises of the Community producers and four producers in Korea, and a number of importers in the Community.(5) The period used for the investigation of dumping and injury was 1 January 1994 to 31 March 1995.B. Products under consideration (6) The products under consideration are self-propelled tracklaying and other hydraulic excavators weighing more than six tonnes and having a 360 ° revolving superstructure. The products fall under CN codes ex 8429 52 10 and ex 8429 52 90.C. Withdrawal of the complaint and termination of the proceeding (7) The Commission, having concluded its investigation, informed the complainant of the results thereof. The complainant subsequently withdrew the complaint.(8) The decision of the complainant is a sufficient ground to terminate the proceeding unless it is established that such termination would be contrary to the interest of the Community. The Commission has neither received nor is aware of any indications in the present case that the termination of this proceeding would be against the interest of the Community.(9) In these circumstances, it is considered that protective measures are unnecessary and that accordingly, the anti-dumping proceeding concerning imports of hydraulic excavators weighing more than six tonnes originating in the Republic of Korea should be terminated without the imposition of such measures.(10) The Advisory Committee has been consulted and has raised no objection.(11) Interested parties were informed of the essential facts and considerations on the basis of which the Commission intended to terminate the proceeding and no comments were offered thereon,HAS DECIDED AS FOLLOWS:Sole Article The anti-dumping proceeding concerning imports of hydraulic excavators weighing more than six tonnes originating in the Republic of Korea is hereby terminated.Done at Brussels, 26 November 1996.For the CommissionLeon BRITTANVice-President(1) OJ No L 56, 6. 3. 1996, p. 1.(2) OJ No C 117, 12. 5. 1995, p. 6.